Pee Cukiam.
An application was made by petition to compel obedience to a peremptory writ of mandamus issued out of and under the seal of the court on October 20th, 1930. Proceedings to punish for contempt for disobedience of a writ of mandamus are by attachment, rule to show cause, or other process, and the proceedings are governed by the rules applicable in contempt proceedings generally. 38 O. J. 939. The practice in this state is to issue and serve personally a rule to show cause why the respondent should not be attached for contempt. Brown v. Rahway, 53 N. J. L. 156, 161. See, also, Butler Co. v. Pittsburg, &c., 298 Pa. 347; 148 Atl. Rep. 504.
A rule to show cause will issue on petition filed.